UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1918


DEBRA MAYES,

                Plaintiff - Appellant,

          v.

UNITED STEEL WORKERS,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:11-cv-00149-GCM)


Submitted:   December 5, 2011             Decided:   December 15, 2011


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Debra Mayes, Appellant Pro Se.     Narendra K. Ghosh, PATTERSON
HARKAVY, LLP, Chapel Hill, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Debra     Mayes        appeals       the     district    court’s      order

granting   the    Defendant’s       Fed.    R.   Civ.    P.   12(b)(6)    motion    to

dismiss her complaint.        We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.            See Mayes v. United Steel Workers, No.

3:11-cv-00149-GCM (W.D.N.C. Aug. 24, 2011).                      We dispense with

oral   argument    because        the    facts    and    legal     contentions     are

adequately    presented      in    the     materials      before    the   court    and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2